ORDER
PER CURIAM.
Appellant David E. Courtney (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without a hearing. Movant asserts his guilty plea was not knowingly and voluntarily entered because it was induced by a promise that he would receive drug treatment. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).